                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

                                                      )
In Re:                                                )
                                                      )
     KRISTINA ILENE BISHOP                            )      CASE NO. 16-03249-TOM13
                                                      )
                                                      )
     Debtor.
                                                      )


               TRUSTEE'S MOTION TO MODIFY PLAN AFTER CONFIRMATION

    COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and moves this Honorab
Court to modify the confirmed plan pursuant to 11 U.S.C. Section 1329(a) and increase payments
to:
                                      $641.00 MONTHLY
   As grounds therefor, the Trustee represents that the current payments are insufficient to
complete the plan within the remaining time.

     WHEREFORE, the Trustee moves this Honorable Court to modify the confirmed plan and
increase the plan payments accordingly. The Trustee requests such other relief as the Court deems
appropriate.
                                                          /s/ Bradford W. Caraway
                                                          P.O. Box 10848
                                                          Birmingham, AL 35202
                                                          (205) 323-4631

                                  CERTIFICATE OF SERVICE
    I hereby certify that a correct copy of the foregoing motion has been forwarded by Email or
U.S. mail to the following on this the 4th day of February, 2019:

                                                          /s/ Bradford W. Caraway
KRISTINA ILENE BISHOP
ADAMS LAW, P.C.                                           TRUSTEE




   Case 16-03249-TOM13          Doc 80     Filed 02/05/19 Entered 02/05/19 10:57:14            Desc
                                               Page 1 of 1
